Exhibit 10.6

CAPTARIS, INC. EXECUTIVE SEVERANCE PAY PLAN

Effective March 15, 2005

(as amended on April 13, 2006, March 23, 2007 and March 13, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Introduction    1 2.    Eligibility    1 3.    Benefits    3 4.    How the
Plan is Administered    6 5.    Amendment or Termination of the Plan    7 6.   
Miscellaneous    7 7.    No Contract of Employment    8 8.    Claim Procedure   
8

 

Captaris, Inc. Executive Severance Pay Plan   - i -   Table of Contents



--------------------------------------------------------------------------------

1.    Introduction

Captaris, Inc. (the “Company”) has established the Captaris, Inc. Executive
Severance Pay Plan, as set forth herein and as may be amended from time to time
(the “Plan”), to provide severance pay and other benefits to certain employees
whose employment is terminated involuntarily by the Company without Cause or who
terminate their employment with the Company for Good Reason on or after
March 15, 2005.

2.    Eligibility

 

Eligible Employees   

The following Company employees are covered by this Plan:

 

(1)    The Chief Executive Officer;

 

(2)    The Chief Financial Officer;

 

(3)    The Chief Legal Officer; and

 

(4)    Any other employees notified in writing by the Company’s Compensation
Committee (the “Compensation Committee”) that they are covered by this plan;
provided that such employees must be members of a select group of management or
highly compensated employees (as determined by the Compensation Committee in its
sole and absolute discretion).

 

The employees who are covered by this Plan are referred to as “Eligible
Employees.” No other employees can become entitled to benefits under this Plan

Conditions to Receive Benefits   

An Eligible Employee will be entitled to benefits under this Plan if all of the
following conditions are satisfied:

 

(1)    The Eligible Employee’s employment is terminated involuntarily by the
Company after March 15, 2005 without Cause, or the Eligible Employee terminates
from employment with the Company after March 15, 2005 for Good Reason;

 

Captaris, Inc. Executive Severance Pay Plan

   Page 1



--------------------------------------------------------------------------------

  

(2)    The Eligible Employee executes a release of claims acceptable to the
Company (the “Release”) within the time period specified by the Company (but not
prior to termination of employment) and does not revoke that Release during the
revocation period specified therein (the “Revocation Period”) (such execution
and revocation periods not to extend beyond the maximum periods required by
applicable law for such release to be fully effective); and

   If the Eligible Employee is a party to a Change in Control Agreement with the
Company, then the Eligible Employee will be subject to an additional condition.
Any such Eligible Employee will only be entitled to benefits under this Plan if
all of the preceding conditions are satisfied and the Eligible Employee’s
employment terminates prior to a Change in Control, as defined in the Change in
Control Agreement between the Eligible Employee and the Company. If there is no
Change in Control Agreement between the Eligible Employee and the Company, then
this condition does not apply.   

Termination for Cause

 

For purposes of this Plan, “Cause” means any of the following:

 

(1)    The Eligible Employee’s willful misconduct or dishonesty in the
performance of, or the Eligible Employee’s willful failure to perform, any of
the Eligible Employee’s material duties or obligations to the Company ;

  

(2)    The Eligible Employee’s willful injury of the Company, or the Eligible
Employee’s breach of fiduciary duty to the Company involving personal profit;

  

(3)    Conviction of the Eligible Employee of the violation of a state or
federal criminal law involving the commission of a crime against the Company or
any felony;

  

(4)    Habitual or repeated misuse by the Eligible Employee of alcohol or
controlled substances that materially impairs the Eligible Employee’s ability to
perform any of his or her duties or obligations to the Company;

  

(5)    Any material or willful violation by the Eligible Employee of any
provisions of the Employment Agreement or Employee Intellectual Property
Agreement (if any) between the Eligible Employee and the Company; or

 

Captaris, Inc. Executive Severance Pay Plan

   Page 2



--------------------------------------------------------------------------------

  

(6)    Any past or present act by the Eligible Employee involving moral
turpitude adversely affecting the business, goodwill or reputation of the
Company, or materially and adversely affecting the Eligible Employee’s ability
to effectively represent the Company with the public.

  

Termination for Good Reason

 

For purposes of this Plan, “Good Reason” means the occurrence of any of the
following, without the Eligible Employee’s consent:

 

(1)    A demotion or other material reduction in the nature or status of the
Eligible Employee’s authority, duties or responsibilities with respect to the
Company, excluding for this purpose an isolated and inadvertent action not taken
in bad faith and which is remedied by the Company promptly after receipt of
notice thereof given by the Eligible Employee; provided that a change in the
person or office to which the Eligible Employee reports, without a corresponding
reduction in title, authority, duties and responsibilities will not constitute
Good Reason;

  

(2)    A reduction of at least 5% in the Eligible Employee’s then current base
salary or target annual bonus, which reduction is not related to behavior or
performance by the Executive that (i) would constitute “Cause” (as defined
above), or (ii) is otherwise below reasonable expectations; provided, however,
that this paragraph (2) will not apply in any case in which substantially all of
the Eligible Employees are subject to substantially similar reductions; or

  

(3)    The Company requiring the Eligible Employee to be based at any office or
location that is more than 50 miles from the office or location at which the
Eligible Employee is based as of the later of January 1, 2005 or the Eligible
Employee’s date of hire.

3.    Benefits

 

Amount of Severance Pay    Subject to the other provisions of the Plan, if an
Eligible Employee becomes entitled to severance benefits under the Plan, the
amount of severance pay to which the Eligible Employee will be entitled will
include the Base Salary Component and the Bonus Component, as described below.

 

Captaris, Inc. Executive Severance Pay Plan

   Page 3



--------------------------------------------------------------------------------

  

Base Salary Component

 

The Base Salary Component will consist of base salary continuation, payable in
the course of the Company’s regularly scheduled payroll and subject to normal
withholdings, for a period of time equal to 12 months; provided, that any
portion of the Base Salary Component that would not, under the foregoing
schedule, be paid to the Eligible Employee by March 15 of the calendar year
following the year of termination shall be paid in a lump sum to the Eligible
Employee on such March 15 (or if such date is not a business day, then on the
last business day immediately preceding such March 15).

  

Bonus Component

 

The Bonus Component is a lump sum payment payable on the date the Eligible
Employee becomes entitled to severance benefits under the Plan calculated as the
sum of:

 

(1)    The product of (a) the Eligible Employee’s target annual bonus payable
for the fiscal year in which the Eligible Employee’s employment terminates, and
(b) a fraction, the numerator of which is the number of days in the current
fiscal year through the date on which the Eligible Employee’s employment
terminates, and the denominator of which is 365; and

 

(2)    An amount equal to the Eligible Employee’s target annual bonus payable
for the fiscal year in which the Eligible Employee’s employment terminates.

Payment of Severance Following Death    If the Eligible Employee dies before the
severance pay to which he or she had become entitled under the Plan has been
distributed, such severance pay will be paid to the Eligible Employee’s estate.
Other Benefits   

COBRA Premium Payment

 

If an Eligible Employee becomes entitled to severance pay under the preceding
provisions of this Plan, then the Company will pay any COBRA premiums which
would otherwise be payable by such Eligible Employee for COBRA continuation
coverage under the Company’s group health plans (i.e., medical, dental and
vision plans); provided that the Company’s obligation under this paragraph will
cease at such time as the Eligible Employee obtains new health insurance
coverage or, if earlier, upon the expiration of 12 months.

 

Captaris, Inc. Executive Severance Pay Plan

   Page 4



--------------------------------------------------------------------------------

  

Life and Disability Insurance

 

If an Eligible Employee becomes entitled to severance pay under the preceding
provisions of this Plan, then the Company will use commercially reasonable
efforts to continue the Eligible Employee’s coverage under the Company’s life,
short-term and long-term disability insurance plans until such time as the
Eligible Employee obtains new life, short-term disability or long-term
disability coverage, as applicable, or, if earlier, upon the expiration of 12
months.

   If the particular benefit to be continued under the immediately preceding
paragraph is insured, then the Company’s obligation to continue such benefit is
conditioned on the relevant insurance carrier agreeing to such continuation. The
Company will use commercially reasonable efforts to cause the relevant insurance
carrier to agree to such continuation.    If an Eligible Employee becomes
entitled to severance pay under the preceding provisions of this Plan, and the
Company is unable to continue coverage under the Company’s life, short-term and
long-term disability insurance plans or if Company otherwise elects not to
continue coverage under those plans, then Company will pay the Eligible Employee
a lump sum equal to 18 months of the monthly premium (whether paid by the
Eligible Employee or the Company) for coverage under the Company’s life, short
and long-term disability insurance plans. The Company will make this payment in
a lump sum at the time the Eligible Employee becomes entitled to benefits under
the Plan. Withholding    Amounts will be withheld from an Eligible Employee’s
severance pay and other benefits under this Plan, as required by law or as
authorized by the employee, for any applicable taxes, including income taxes and
social security taxes. In addition, the Company may reduce the amount of an
Eligible Employee’s severance pay and other benefits by any amounts owed to the
Company by the Eligible Employee.

 

Captaris, Inc. Executive Severance Pay Plan

   Page 5



--------------------------------------------------------------------------------

Failure to Execute Release    If an Eligible Employee whose employment
terminates under circumstances that would otherwise entitle him or her to
severance benefits under this Plan fails to execute a Release or revokes such
Release within his or her Revocation Period, then such employee will not be
entitled to any of the benefits described above.

4.    How the Plan is Administered

 

Plan Administration   

The Plan is administered by the Plan Administrator. The Compensation Committee
is the Plan Administrator.

 

The principal duty of the Plan Administrator is to see that the Plan is carried
out, in accordance with its terms, for the exclusive benefit of the Eligible
Employees.

Power and Authority   

The Compensation Committee has all power and authority necessary or convenient
to administer the Plan, including the exclusive authority and discretion to:

 

•        construe and interpret the terms and provisions of the Plan and to
decide all questions of eligibility for benefits under the Plan.

 

•        to prescribe procedures to be followed and the forms to be used by
employees pursuant to the Plan.

 

•        to request and receive from all Eligible Employees such information as
the Plan Administrator determines is necessary for the proper administration of
the Plan.

   The Company bears all costs of administering the Plan.

 

Captaris, Inc. Executive Severance Pay Plan

   Page 6



--------------------------------------------------------------------------------

5.    Amendment or Termination of the Plan; Section 409A of the Code

The Company, by action of the Compensation Committee, may amend or terminate the
Plan at any time and may also terminate the applicability of this Plan to any
Eligible Employee by notifying the Eligible Employee in writing of such
termination; provided, however, that no amendment or termination of the Plan or
termination of the applicability of this Plan to any Eligible Employee shall
affect the payment or provision of any severance benefits to which an Eligible
Employee has become entitled prior to such amendment or termination or within
one year after the Plan is amended or terminated or the Eligible Employee
receives written notification that the Plan is no longer applicable to the
Eligible Employee.

Notwithstanding the foregoing, the Company intends that the provisions of the
Plan, and any payments or other benefits under the Plan, comply with the payout
and other limitations and restrictions imposed under Section 409A (“Section
409A”) of the Internal Revenue Code of 1986 (the “Code”), as clarified or
modified by guidance from the U.S Department of Treasury or the Internal Revenue
Service – in each case, if and to the extent Section 409A is otherwise
applicable to this Plan and such compliance is necessary to avoid the penalties
otherwise imposed under Section 409A. In this connection, the provisions of the
Plan, and any payments or other benefits under the Plan, and the terms of any
deferral and other rights regarding the Plan, will, unless otherwise determined
by the Compensation Committee, be deemed modified if and to the extent necessary
to comply with the payout and other limitations and restrictions imposed under
Section 409A, as clarified or supplemented by guidance from the U.S. Department
of Treasury or the Internal Revenue Service – in each case, if and to the extent
Section 409A is otherwise applicable to the Plan and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A.

6.    Miscellaneous

 

How the Plan is Funded    The Company pays severance pay from its general
assets. PBGC    Benefits provided by the Plan are not insured by the Federal
Pension Benefit Guaranty Corporation (PBGC) under Title IV of ERISA, because the
insurance provisions under ERISA are not applicable to the Plan.

 

Captaris, Inc. Executive Severance Pay Plan

   Page 7



--------------------------------------------------------------------------------

7.    No Contract of Employment

The Plan is not intended to be, and may not be construed as constituting, a
contract or other arrangement between any Eligible Employee and the Company to
the effect that any Eligible Employee will be employed for any specific period
of time.

8.    Claim Procedure

 

Review of Claims    If an Eligible Employee or, in the case of an Eligible
Employee’s death, the Eligible Employee’s estate (either, the “Claimant”)
believes that he, she or it is entitled to a benefit under the Plan or to a
greater benefit under the Plan than the amount he, she or it has received, then
the Claimant (or his, her or its or authorized representative) may file a claim
with the Chair of the Compensation Committee (the “Initial Claim Reviewer”). The
claim must be in writing and must contain the following information:   

1.      The reason for making the claim;

 

2.      The facts supporting the claim;

 

3.      The amount claimed; and

 

4.      The Claimant’s name and address.

Decision on Claim    The Initial Claim Reviewer will decide and answer any claim
in writing, generally within 90 days of receiving it, stating whether the claim
has been granted or denied. The Initial Claim Reviewer can extend this 90-day
period for another 90 days if it determines that special circumstances require
additional time to process the claim. The Initial Claim Reviewer will notify the
Claimant or his, her or its authorized representative in writing of any such
extension within 90 days of receiving the claim. The notice will included the
reason(s) why the extension is necessary and the date by which the Initial Claim
Reviewer expects to render its decision on the claim.    If the claim is
partially or completely denied, the denial will include:   

1.      The specific reason or reasons for the denial;

  

2.      Reference to the specific Plan provisions on which the denial is based;

  

3.      A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

Captaris, Inc. Executive Severance Pay Plan

   Page 8



--------------------------------------------------------------------------------

  

4.      A description of the Plan’s claim appeal procedure and the time limits
applicable to such procedure, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), following an adverse decision on
appeal.

   If a Claimant submits a claim in accordance with the procedure described
above and does not hear from the Initial Claim Reviewer within 90 days, the
Claimant should consider the claim denied. Appealing a Claim Denial    If the
claim is partially or completely denied, the Claimant has the right to ask for a
review of the denial. To appeal the claim denial, the Claimant (or his, her or
its legal representative) must file a written request for appeal with the Plan
Administrator (i.e., the Compensation Committee) within 90 days after receiving
the claim denial. This written request for appeal should contain:   

1.      A statement of the grounds on which the appeal is based;

  

2.      Reference to the specific Plan provisions that support the claim;

  

3.      The reason(s) or argument(s) why the Claimant feels the claim should be
granted and the evidence supporting each reason or argument; and

  

4.      Any other comments, documents, records or information relating to the
claim that the Claimant wishes to submit.

   The Claimant (or his, her or its legal representative) will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim. Whether a document, record
or other information is relevant to the claim will be determined in accordance
with applicable regulations of the U.S. Department of Labor.

 

Captaris, Inc. Executive Severance Pay Plan

   Page 9



--------------------------------------------------------------------------------

Decision on Appeal    The Plan Administrator will decide and answer the appeal
in writing, generally within 60 days after receiving the Claimant’s request for
appeal. The Plan Administrator can extend this 60-day period for another 60 days
if it determines that special circumstances require additional time to process
the claim. The Plan Administrator will notify the Claimant (or his, her or its
legal representative) in writing of any such extension within 60 days of
receiving the appeal. The notice will include the reason(s) why the extension is
necessary and the date by which the Plan Administrator expects to render its
decision on the claim. In reaching its decision, the Plan Administrator will
take into account all of the comments, documents, records and other information
that the Claimant submitted, without regard to whether such information was
submitted or considered by the Initial Claim Reviewer in its initial denial of
the claim.    If the claim is partially or completely denied on appeal, the
written notice will include the following:   

1.      The specific reason or reasons for the denial;

 

2.      Reference to the specific Plan provisions on which the denial is based;

 

3.      A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim; and

 

4.      A statement of the Claimant’s right to bring an action under Section
502(a) of ERISA.

   If a Claimant files an appeal in accordance with the procedure described
above and does not hear from the Plan Administrator within 60 days, the Claimant
should consider the appeal denied.

 

Captaris, Inc. Executive Severance Pay Plan

   Page 10



--------------------------------------------------------------------------------

Filing Suit    A Claimant must comply with the claim and appeal procedures
described above before seeking any other legal recourse (including filing a law
suit) regarding claims for benefits. If a Claimant wishes to file a court action
after exhausting the foregoing procedures, the Claimant must file such action in
a court of competent jurisdiction within 180 days after the date on which the
Claimant receives the Plan Administrator’s written denial of the Claimant’s
appeal. Court actions may not be commenced after this 180-day period. Any
judicial review of the Plan Administrator’s decision on the claim will be
limited to whether, in the particular instance, the Plan Administrator abused
its discretion. In no event will such judicial review be on a de novo basis,
because the Plan Administrator has discretionary authority to determine
eligibility for (and the amount of) benefits under the Plan and to construe and
interpret the terms and provisions of the Plan.

 

Captaris, Inc. Executive Severance Pay Plan

   Page 11